EXHIBIT 10.2





[SWAP]

January 16, 2004

Apria Healthcare Group Inc.26220
Enterprise CourtLake
Forest, CA 92630

Credit Suisse First Boston Capital LLCEleven
Madison Avenue
New York, NY 10010

External ID: [    ] - Risk ID: [    ]

--------------------------------------------------------------------------------

Dear Sirs,

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Swap Transaction entered into between us on the
Trade Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

In this Confirmation, “CSFB” means Credit Suisse First Boston Capital LLC,
“Counterparty” means Apria Healthcare Group Inc. and “Agent” means Credit Suisse
First Boston LLC, solely in its capacity as agent for CSFB and Counterparty.

1.

The definitions and provisions contained in the 2000 ISDA Definitions (together
with the Annex thereto, the “2000 Definitions”) and the 2002 ISDA Equity
Derivatives Definitions (the “2002 Definitions” and, together with the 2000
Definitions, the “Definitions”), each as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the 2000 Definitions and the 2002
Definitions, the 2002 Definitions will govern. In the event of any inconsistency
between the Definitions and this Confirmation, this Confirmation will govern.
The Transaction shall be deemed to be a Share Swap Transaction within the
meaning set forth in the Equity Definitions.


 

This Confirmation shall supplement, form a part of and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency – Cross Border) (the “ISDA Form”), as published by the
International Swaps and Derivatives Association, Inc., as if CSFB and
Counterparty had executed the ISDA Form (without any Schedule thereto) on the
Trade Date. All provisions contained in the Agreement are incorporated into and
shall govern this Confirmation except as expressly modified below. This
Confirmation evidences a complete and binding agreement between you and us as to
the terms of the Transaction to which this Confirmation relates and replaces any
previous agreement between us with respect to the subject matter hereof. This
Confirmation, together with all other confirmations or agreements between us
referencing the ISDA Form, shall be deemed to supplement, form part of and be
subject to the same, single Agreement. The Agreement and each Confirmation
thereunder will be governed by and construed in accordance with the laws of the
State of New York without reference to choice of law doctrine and each party
hereby submits to the jurisdiction of the Courts of the State of New York.


2. The terms of the particular Transaction to which this Confirmation relates
are as follows:


  General Terms:


       Trade Date:

January 16, 2004


       Effective Date:

Trade Date


       Termination Date:

The Scheduled Termination Date, unless the provisions of Accelerated Termination
Date or Extended Termination Date apply, such Termination Date subject to the
Modified Following Business Day.


       Scheduled Termination Date:

June 16, 2004


       Accelerated Termination Date:

The date that is three (3) Exchange Business Days following the first date on
which the sum of the Reference Share Amounts is equal to the Number of Shares.


       Extended Termination Date:

If, on the Scheduled Termination Date (or an Extended Termination Date, in the
event that the Termination Date has been extended), the sum of the Reference
Share Amounts is less than the Number of Shares, then the Termination Date shall
be extended to the date that is one month later than the Termination Date that
would otherwise apply.


       Shares:

The common stock, par value USD 0.001 per share, of Apria Healthcare Group Inc.,
a Delaware corporation (Symbol: AHG) (also referred to herein as the “Issuer”).


       Number of Shares:

1,730,703


       Exchange:

The New York Stock Exchange


       Related Exchange(s):

All Exchanges


 

Floating Amounts payable by CSFB:


       Floating Amount Payer:

CSFB


       CSFB Floating Amount:

An amount in U.S. Dollars equal to the sum of the Compounded Daily Strike
Amounts for all Valuation Dates.


       Strike Price:

USD 28.89 per Share, for the initial Valuation Date and thereafter, the product
of (a) the Strike Price then in effect for the immediately preceding calendar
day multiplied by (b) the sum of (x) one plus (y) the LIBOR Rate on the
immediately preceding calendar day and multiplied by the actual number of
calendar days elapsed from such preceding calendar day to the current calendar
day divided by 360.


       Daily Strike Price:

With respect to any Valuation Date, the Reference Share Amount for such
Valuation Date multiplied by the Strike Price.


       Compounded Daily Strike Amount:

Each Daily Strike Amount compounded daily at the interpolated LIBOR Rate in
effect on the Compounding Reset Date for the actual number of calendar days
elapsed from, and including, the Compounding Reset Date on which such Daily
Strike Amount was determined to, but excluding, the Termination Date, divided by
360.


       Compounding Reset Date:

With respect to any Valuation Date, the third Exchange Business Days immediately
following such Valuation Date.


       LIBOR Rate:

For any period, a rate per annum equal to the rate for deposits in U.S. Dollars
for a period of three (3) months which appears on the Bloomberg page “BTMM” as
of 11:00 a.m., London time, on the day that is two (2) London Banking Days
immediately preceding the Compounding Reset Date. If such rate does not appear
on the Bloomberg page, the rate for that Compounding Reset Date shall be
determined as if the parties had specified “USD-LIBOR-Reference Banks” as the
applicable floating rate option.


 

Floating Amounts payable by Counterparty:


       Floating Amount Payer:

Counterparty


       Counterparty Floating Amount:

An amount in U.S. Dollars equal to the sum of (a) the product of (i) 0.30 %
multiplied by (ii) the Number of Shares multiplied by (iii) USD 28.89, (b) the
sum of each of the Compounded Dividend Amounts and (c) the sum of the Compounded
Daily Reference Amounts for each Valuation Date.


       Reference Share Amount:

With respect to any Valuation Date, the aggregate number of Shares that CSFB
purchases on such Valuation Date; provided that the aggregate Reference Share
Amount for each Valuation Date shall not exceed the Number of Shares.


       Reference Price:

With respect to any Valuation Date, the weighted average price per Share on such
Valuation Date at which CSFB purchases the Shares comprising the Reference Share
Amount plus USD 0.03 per Share.


       Daily Reference Amount:

With respect to any Valuation Date, the Reference Share Amount for such
Valuation Date multiplied by the Reference Price for such Valuation Date.


       Compounded Daily
     Reference Amount:

Each Daily Reference Amount compounded at the interpolated LIBOR Rate on which
such Daily Reference Amount was determined to, but excluding, the Termination
Date, divided by 360.


 

Valuation:


       Valuation Date:

Each of the Scheduled Trading Days commencing on the Trade Date and ending on
the day which is four (4) Scheduled Trading Days prior to the Termination Date;
provided that either party may, by notice to the other party through the Agent
by 9:15 a.m., New York time, on any day that would otherwise be a Valuation
Date, determine that such day shall not be a Valuation Date.


       Market Disruption Event:

Section 6.3(a) of the 2002 Definitions is hereby amended by replacing clause
(ii) thereof in its entirety with the following: "(ii) an Exchange Disruption,
or" and inserting immediately following clause (iii) thereof the following: ";
in each case that the Calculation Agent determines is material."


 

Settlement Terms:


       Cash Settlement:

Applicable


       Settlement Currency:

USD


       Settlement Date:

The Termination Date


       Cash Settlement Payment Date:

The third Currency Business Day immediately following the Termination Date.


       Settlement Method Election:

Applicable; provided that the phrase “Physical Settlement” in the first sentence
of Section 7.1 of the 2002 Definitions shall be replaced with the phrase “Net
Share Settlement”. In the event that the Counterparty elects “Net Share
Settlement”, the provisions of “Net Share Settlement” contained herein shall
apply.


       Electing Party:

Counterparty


       Settlement Method
     Election Date:

The Exchange Business Day that is thirty (30) calendar days immediately prior to
the Termination Date


       Default Settlement Method:

Cash Settlement


 

Net Share Settlement:


       Net Share Settlement:

Subject to the provisions of paragraph 2 herein, if Counterparty validly elects
Net Share Settlement, then on the Net Share Settlement Date, Deliveror shall
deliver to Deliveree, through the Agent, a number of Shares equal to the related
Final Settlement Amount. Such Shares shall be in compliance with the terms and
conditions of the “Offering Method” provision set out below.


       Deliveror:

If the Final Settlement Amount is positive, CSFB, and if the Final Settlement
Amount is negative, Counterparty, as determined by the Calculation Agent.


       Deliveree:

If the Final Settlement Amount is positive, Counterparty, and if the Final
Settlement Amount is negative, CSFB, as determined by the Calculation Agent.


       Final Settlement Amount:

The number of Shares, rounded up to the nearest whole one hundred (100) Shares,
determined by the Calculation Agent to be equal to the quotient of (x) the
relevant Net Settlement Amount divided by (y) the Relevant Price, provided that
the maximum number of Shares that Counterparty shall deliver to CSFB in relation
to this Transaction shall be the Number of Shares, whether such Shares are
comprised in the Final Settlement Amount, the Additional Shares or otherwise.


       Net Settlement Amount:

An amount (which may be positive or negative) equal to the difference of (x) the
CSFB Floating Amount minus (y) the Counterparty Floating Amount.


       Net Settlement Date:

The third Clearance System Business Day immediately following the Termination
Date.


       Relevant Price:

In the case of a Registered Offering, the Relevant Price as provided in Section
1.23(b) of the 2002 Definitions.

In the case of an Exempt Offering, the amount equal to (i) Relevant Price as
provided in Section 1.23(b) of the 2002 Definitions minus (ii) a discount for
such Shares pursuant to such Exempt Offering determined by the Calculation Agent
in a commercially reasonable manner.


 

Dividends:


       Dividend:

Any dividend or distribution, whether in cash or in kind, on the Shares


       Dividend Amount:

An amount in U.S. Dollars for any Dividend for which the ex-dividend date falls
within a regular dividend period of the Issuer.


       Compounded Dividend Amount:

With respect to each ex-dividend date occurring during the period commencing on
and including the Effective Date to and excluding the Termination Date, an
amount equal to the product of (a) the Dividend Amount for such ex-dividend date
multiplied by (b) the Remaining Number of Shares on the day immediately
preceding the ex-dividend date for such Dividend, adjusted as follows:


    (i)

in the case of an Dividend with a payment date occurring after the Termination
Date, discounted on a daily basis at the LIBOR Rate for the number of calendar
days in the period commencing on and including the Termination Date, to but
excluding the date that holders of the Shares receive such Dividend, divided by
360; and


    (ii)

in the case of an Dividend with a payment date prior to the Termination Date,
compounded on a daily basis at the LIBOR Rate for the number of calendar days in
the period commencing on and including the date that holders of the Shares
receive such Dividend, to but excluding the Termination Date, divided by 360.


       Remaining Number of Shares:

For any Exchange Business Day, a number of Shares equal to (i) the Number of
Shares minus (ii) the sum of the Reference Share Amounts for each of the
Valuation Dates occurring in the period commencing on the Effective Date to and
including such Exchange Business Day.


 

Share Adjustments:


       Potential Adjustment Events:

If an event occurs that constitutes both a Potential Adjustment Event under
Section 11.2(e)(ii)(C) of the 2002 Definitions and a Spin-off as described
below, it shall be treated hereunder as a Spin-off and not as a Potential
Adjustment Event.


       Method of Adjustment:

Calculation Agent Adjustment


       Spin-off:

A distribution of New Shares (the “Spin-off Shares”) of a subsidiary of the
Issuer (the “Spin-off Issuer”) to holders of the Shares (the “Original Shares”).
With respect to a Spin-off, “New Shares” shall have the meaning provided in
Section 12.1(i) of the 2002 Definitions except that the phrase immediately
preceding clause (i) thereof shall be replaced by the following: “‘New Shares’
means ordinary or common shares of the Spin-off Issuer that are, or that as of
the ex-dividend date of such Spin-off are scheduled promptly to be,”.


       Consequences of Spin-offs:

As of the ex-dividend date of a Spin-off, (i) “Shares” shall mean the Original
Shares and the Spin-off Shares; (ii) the Transaction shall continue but as a
Share Basket Swap Transaction with a Number of Baskets equal to the Number of
Shares prior to such Spin-off, and each Basket shall consist of one Original
Share and a number of Spin-off Shares that a holder of one Original Share would
have been entitled to receive in such Spin-off; and (iii) the Calculation Agent
shall make such adjustments to the exercise, settlement, payment or any other
terms of the Transaction as the Calculation Agent determines appropriate to
account for the economic effect on the Transaction of such Spin-off, which may,
but need not, be determined by reference to the adjustment(s) made in respect of
such Spin-off by an options exchange to options on the Shares traded on such
options exchange. As of the ex-dividend date of any subsequent Spin-off, the
Calculation Agent shall make adjustments to the composition of the Basket and
other terms of the Transaction in accordance with the immediately preceding
sentence.


 

Extraordinary Events:


 

     Consequences of Merger Events:


               Share-for-Share:

Calculation Agent Adjustment


               Share-for-Other

Cancellation and Payment


               Share-for-Combined

Component Adjustment


       Tender Offer:

Applicable


 

     Consequences of Tender Offers:


               Share-for-Share:

Calculation Agent Adjustment


               Share-for-Other

Calculation Agent Adjustment


               Share-for-Combined

Calculation Agent Adjustment


       Composition of
      Combined Consideration:

Not Applicable


       Nationalization, Insolvency
      or Delisting:

Cancellation and Payment


 

Additional Disruption Events:


       Change in Law:

Applicable


       Failure to Deliver:

Not Applicable


       Insolvency Filing:

Applicable


       Hedging Disruption:

Applicable; provided, however, that the phrase “the Hedging Party may elect . .
. by one party to another.” in Section 12.8(b)(iii) shall be replaced with the
phrase “the Hedging Party shall give written notice thereof, through the Agent,
to the Non-Hedging Party. Upon receipt of such notice by Non-Hedging Party, the
parties will, in good faith, negotiate an amendment to the Transaction to extend
the Termination Date. During the term of such negotiations, no Valuation Dates
shall be deemed to have occurred.”


       Increased Cost of Hedging:

Not Applicable


       Loss of Stock Borrow:

Not Applicable


       Increased Cost of Stock Borrow:

Not Applicable


       Hedging Party:

CFSB


  Determining Party:

CSFB


  Non-Reliance:

Applicable


  Agreements and Acknowledgments
Regarding Hedging Activities:

Applicable


  Additional Acknowledgments:

Applicable


  Credit Support Documents:

Counterparty:  None


    CSFB

Guarantee, dated May 16, 2001, made by Credit Suisse First Boston Capital (USA),
Inc. (as CSFB's Credit Support Provider) in favor of each and every counterparty
to financial transactions with its wholly-owned subsidiary, Credit Suisse First
Boston Capital LLC (the "Guarantee")


       

The parties hereto acknowledge that this Transaction is not secured by any
collateral that might otherwise secure the obligations of Counterparty or CSFB
herein under pursuant to the Agreement. Without limiting the generality of the
foregoing, this Transaction will not be considered to create obligations covered
by any collateral credit support annex to the Agreement and will be disregarded
for the purposes of calculating any exposures pursuant to any such annex.


  Account Details:

 


       Payments to CSFB:

Citibank, NA
ABA: 021-000-089
A/c #: 30459883
A/c name: Credit Suisse First Boston Capital LLC


       Payments to Counterparty:

To be advised under separate cover or telephone confirmed prior to the Trade
Date


  Office:

Neither CSFB nor Counterparty is a Multibranch Party.


  Calculation Agent:

CSFB


2.

Net Share Settlement Provisions:

      Net Share Settlement:


 

 

If CSFB is the Deliveree then CSFB, through the Selling Agent or any
underwriter(s), will sell all or such lesser portion as may be required
hereunder, of the Shares comprising the Final Settlement Amount commencing on
the Net Settlement Date and continuing until the Net Settlement Amount has been
paid in full (such date on which the last Shares of the Final Settlement Amount
are sold, the “Final Resale Date”). If the proceeds of any sale(s) made by CSFB
as Deliveree, the Selling Agent or any underwriter(s), net of any fees and
commissions (including, without limitation, underwriting or placement fees),
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the Net Settlement Amount as determined by CSFB, CSFB as
Deliveree will refund, in U.S. Dollars, such excess to Counterparty as Deliveror
on the date that is three (3) Currency Business Days following the Final Resale
Date, and, if any portion of the Final Settlement Amount remains unsold, CSFB as
Deliveree shall return to Counterparty as Deliveror on that date such unsold
Shares.

If CSFB is the Deliveree and if the Calculation Agent determines that the Net
Proceeds received from the sale of Final Settlement Amount or any Additional
Shares (if any) pursuant to the immediately preceding Section hereof are less
than the aggregate Net Settlement Amount (the amount in U.S. Dollars by which
the Net Proceeds are less than the Net Settlement Amount being the “Shortfall”
and the date on which such determination is made, the “Deficiency Determination
Date”), Counterparty shall on the Exchange Business Day next succeeding
Deficiency Determination Date deliver to CSFB, through the Agent, a notice of
Counterparty’s election that Counterparty as Deliveror shall either (i) pay an
amount in cash equal to the Shortfall on the day that is one (1) Currency
Business Day after the Deficiency Determination Date, or (ii) deliver Additional
Shares. In the event that Counterparty elects for the delivery of Additional
Shares, then Counterparty as Deliveror hereby agrees to deliver to CSFB as
Deliveree Additional Shares, which meet the conditions specified herein with
respect to the Shares comprised in the Final Settlement Amount, (the “Additional
Shares”) on the first Clearance System Business Day which is also an Exchange
Business Day following the Deficiency Determination Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Additional Shares shall be sold by
CSFB as Deliveree in accordance with the provisions above; provided that if the
sum of the Net Proceeds from the sale of the originally delivered Shares and the
Net Proceeds from the sale of any Additional Shares is less than the Net
Settlement Amount then Counterparty hereby agrees to make the same election set
forth herein and then Counterparty as Deliveror hereby agrees either make such
cash payment or deliver to CSFB as Deliveree further Additional Shares until
such Shortfall has been reduced to zero. If the sum of the Net Proceeds from the
sale of the originally delivered Shares and the Net Proceeds from the sale of
any Additional Shares exceeds the Net Settlement Amount then CSFB as Deliveree
will refund, in U.S. Dollars, such excess to Counterparty as Deliveror on the
date that is three (3) Currency Business Days following the Final Resale Date
and, if any portion of the Final Settlement Amount or the Additional Shares
remains unsold, CSFB as Deliveree shall return to Counterparty as Deliveror on
the date that is two (2) Currency Business Days following the Final Resale Date
such unsold Shares.

If any amount due and payable on the relevant Termination Date remains
unperformed by the terms of this Confirmation in whole or in part, then the
Calculation Agent, using its commercially reasonable judgment, shall include in
or deduct from (as the case might be) the Net Settlement Amount as determined
above an additional amount attributable to interest earned on such unpaid amount
at a rate equal to the open Federal Funds rate, plus a Spread (as defined in the
2000 Definitions) determined as of the relevant Termination Date equal to the
credit spread over the applicable overnight rate, as determined by the
Calculation Agent in a commercially reasonable manner, that would be imposed if
CSFB were to extend credit to Counterparty in such amount in light of the credit
quality of Counterparty in the then prevailing market (in determining commercial
reasonableness the Calculation Agent expects to take into consideration, among
other things, the credit spread of similar companies in the relevant industry
and other companies having a substantially similar credit quality) for the
period from, and including, the Termination Date to, but excluding, the Final
Resale Date. Obligations which are unpaid or unperformed as of the Termination
Date that are not permitted pursuant to the terms of this Confirmation to be
unpaid or unperformed as of such date shall give rise to the rights and remedies
of Sections 5 and 6 of the Agreement.


 

      Offering Method :


 

 

If Counterparty has selected Net Share Settlement as the Method of Settlement in
respect of this Transaction, then Counterparty shall determine whether the
offering method (the “Offering Method”) by which the Shares to be sold in
respect of this Transaction will be pursuant to a registration statement filed
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) and in
a manner which otherwise satisfies the terms and conditions of Appendix A hereto
(a “Registered Offering”) or pursuant to an offering that is exempt from the
registration requirements of the Securities Act (an “Exempt Offering”).

It shall be a condition precedent to Counterparty’s election of a Registered
Offering that Counterparty shall have filed a registration statement that has
been declared effective by the Securities and Exchange Commission (the “SEC”)
and that complies with the Registration Procedure of Appendix A hereto. To the
extent required to effect such Registered Offering, CSFB will use its reasonable
efforts, and shall use reasonable efforts to cause each of any Selling Agent
engaged by CSFB and any underwriter(s)), to co-operate with Counterparty in
order to comply in all material respects with the Registration Procedures. The
“Selling Agent” shall mean a broker dealer registered with the SEC under Section
15 of the Exchange Act; the Selling Agent may also be an underwriter for
purposes of this Offering Method provision.

If Counterparty elects an Exempt Offering, it agrees to comply with the
reasonable requests of CSFB, the Selling Agent, any placement agent, if any, and
any purchaser of the Shares. If Counterparty has elected an Exempt Offering as
the Offering Method, CSFB agrees to use commercially reasonable means to effect
such Exempt Offering at commercially reasonable prices in light of the market
conditions and the circumstances of Counterparty at the time of the Offering.
Counterparty hereby acknowledges that any Shares sold pursuant to an Exempt
Offering may be sold at prices that are less than the prices that may otherwise
be available if such Shares were to be sold pursuant to a registered public
offering or at prices observed in the secondary market.

Neither CSFB nor the Selling Agent shall have any obligation to commence any
offer and sale of any Shares in respect of a Net Share Settlement until, in the
case of a Registered Offering, each condition set forth in Appendix A hereto has
been satisfied, CSFB, the Selling Agent and any underwriter(s) shall have
completed any due diligence investigations, made such inquiries and executed and
delivered an underwriting agreement containing customary representations,
covenants, indemnities and contribution provisions and pursuant to which, inter
alia, CSFB, the Selling Agent and any underwriter(s) shall have received such
letters, opinions, certificates or other documents, in form and substance
satisfactory to CSFB, the Selling Agent and any underwriter(s), as such
person(s) may require in light of the applicable federal and state securities
laws or, in the case of an Exempt Offer, such conditions as any purchasers or
the Selling Agent, or their respective counsel, may reasonably require.


 

      Discharge of certain payment obligations: :


 

 

If Counterparty shall owe CSFB any amount pursuant to Section 12.7 of the Equity
Definitions (except in the event of a Nationalization, Insolvency or a
Share-for-Cash Merger Event) or pursuant to Section 6 of the Agreement (except
in the event of an Event of Default with respect to which Counterparty is the
Defaulting Party) (in either case, a “Payment Obligation”), Counterparty may
elect to satisfy such Payment Obligation by delivering to CSFB Shares (or, in
the case of a Merger Event, any other property included in the merger
consideration to be paid to holders of Shares (“Alternate Termination
Property”), provided that in the case of a Share-for-Other Merger, Counterparty
shall deliver to CSFB as part of the Alternate Termination Property an amount of
cash that represents a percentage of the total Value (defined below) of the
Alternate Termination Property delivered to Counterparty pursuant to this
paragraph at least equal to the percentage that the cash portion of the merger
consideration received by a holder of one share represents of the total value
(as determined by the Calculation Agent) of the merger consideration received by
a holder of one Share, assuming for purposes of this calculation that such
holder elected to receive the maximum possible amount of cash as consideration
in such Merger Event) in lieu of all or any portion of the cash otherwise
deliverable. Such election by Counterparty shall be made by Counterparty and
communicated to Counterparty, through the Agent, on (or before) either the
Merger Date or the date of the occurrence of the Insolvency or the Early
Termination Date (as the case might be). If Counterparty fails to communicate
such election to CSFB by that time, then Section 12.7 of the 2002 Definitions or
of Section 6 of the Agreement, as the case might be, shall be deemed to apply.
For purposes of this paragraph, “Value” shall mean (i) in the case of cash, the
amount thereof, (ii) in the case of Shares or other property consisting of
securities, the Net Proceeds generated by the sale thereof by CSFB and (iii) in
the case of other property, the value thereof to CSFB as determined by the
Calculation Agent in a commercially reasonable manner.

If Counterparty makes such election, the terms of the provisions entitled “Net
Share Settlement” and “Offering Method” shall apply mutatis mutandis as if
Counterparty had elected Net Share Settlement as the Method of Settlement in
respect of this Transaction, provided that for purposes of such application: (i)
any references in such provisions to the Shares shall be deemed to be references
to the Shares or other Alternate Termination Property; (ii) any deliveries in
respect thereof shall be of Shares or other Alternate Termination Property and
shall be made on the date of payment or delivery required by Section 12.7 of the
Equity Definitions or Section 6 of the Agreement, as the case may be; and (iii)
the Final Resale Date shall be the second Exchange Business Day immediately
following such date of delivery.

For the purposes of this “Discharge of certain payment obligations” provision,
the terms of Section 12.7 of the 2002 Definitions shall be deemed to apply to
this Transaction and references to the “Buyer” and the “Seller” therein shall be
deemed references to Counterparty and CSFB, respectively, mutatis mutandis.


3.

Other Provisions:


 

      Indemnification:


 

 

Counterparty agrees to indemnify and hold harmless CSFB, its affiliates, their
respective directors, officers, employees, agents, advisors, brokers and
representatives and each person who controls CSFB or its affiliates within the
meaning of either the Securities Act or the Exchange Act against, and
Counterparty agrees that no indemnified party shall have any liability to
Counterparty or any of its affiliates, officers, directors, or employees for,
any losses, claims, damages, liabilities (whether direct or indirect, in
contract, tort or otherwise) or expenses, joint or several, to which any
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions, claims, investigations or proceedings in respect thereof, whether
commenced or threatened) (i) arise out of or relate to (A) actions or failures
to act by Counterparty (including any misstatement or alleged misstatement of a
material fact contained in a registration statement or a prospectus relating to
the delivery of Shares of the Issuer upon any election of Counterparty of Net
Share Settlement, if any, or in any amendment thereof or supplement thereto, or
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading) or
(B) actions or failures to act by an indemnified party with the consent of
Counterparty or (ii) otherwise arise out of or relate to this Transaction or any
related transactions, provided that this clause (ii) shall not apply to the
extent, but only to the extent, that any losses, claims, damages, liabilities or
expenses of an indemnified party have resulted primarily from the gross
negligence, wilful misconduct of such indemnified party or material breach of
any covenant made by CSFB hereunder in which case CSFB shall indemnify
Counterparty for any losses, claims, damages, liabilities (whether direct or
indirect, in contract, tort or otherwise) or expenses which Counterparty may
suffer as a result of such indemnified parties’ gross negligence, wilful
misconduct or CSFB’s material breach of a covenant hereunder. Counterparty
agrees to reimburse promptly each such indemnified party for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damages, liability, expense or action.
Notwithstanding anything to the contrary in the foregoing, Counterparty will not
be liable in any such case to the extent that any such loss, claim, damage,
liability or expenses arises out of or is based upon any such untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with written information furnished to Counterparty by or
on behalf of CSFB specifically for use in connection with the preparation of a
prospectus or any supplement thereto. This indemnity agreement will be in
addition to any liability which Counterparty may otherwise have


 

      Contribution:


 

 

If the indemnification provided for above is unavailable to an indemnified party
in respect of any losses, claims, damages, liabilities or expenses referred to
herein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses, in such proportion as is appropriate to reflect not only the relative
fault of Counterparty on the one hand and of CSFB on the other in connection
with the statements or omissions which resulted in such losses, claims, damages,
expenses or liabilities, but also any other relevant equitable considerations.
The relative fault of Counterparty on the one hand and CSFB on the other shall
be determined by reference to, among other things, whether the misstatement or
alleged misstatement of a material fact or the omission or alleged omission to
state a material fact relates to information supplied by Counterparty or by CSFB
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The parties agree that it would not be just and
equitable if contribution pursuant to this paragraph (c) were determined by a
method of allocation that does not take account of the equitable considerations
referred to in this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

Counterparty hereby represents and warrants to CSFB as of the date hereof that:


 

 

1.

Counterparty has entered into this Transaction in connection with its duly
authorized Share repurchase program (the “Share Repurchase Program”) publicly
announced in its current report on Form 8-K as filed with the SEC on October 22,
2003 and in its quarterly report on Form 10-Q as filed with SEC on November 14,
2003 and solely for the purposes stated in such disclosures.


 

 

2.

On the Trade Date and giving effect to the Transaction, Counterparty has
complied with all applicable law in connection with disclosure of all material
information with respect to its business, operations or condition (financial or
otherwise); and as of the date hereof and as of each day until the Termination
Date (excluding those Valuation Dates on which either party delivers notice to
the other party through the Agent by 9:15 a.m., New York time, that such day
shall not be a Valuation Date), is currently prohibited by law, contract or
otherwise from purchasing Shares during the term of the Transaction.


 

 

3.

Counterparty is entering into the Agreement and this Confirmation in good faith
and not as part of plan or scheme to evade compliance with the federal
securities laws including, without limitation, Rule 10b-5 of the Securities
Exchange Act (the “Exchange Act”).


 

 

4.

The Counterparty is not on the date hereof engaged in a distribution, as such
term is used in Regulation M under the Exchange Act (“Regulation M”), that would
preclude purchases by CSFB of the Shares or cause the Counterparty to violate
any law, rule or regulation with respect to such purchases.


 

 

5.

Counterparty is an “eligible contract participant” as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended.


 

 

6.

Neither the Counterparty nor any subsidiary is, and after giving effect to the
transactions contemplated hereby, will not be an “investment company” or a
company “controlled” by an “investment company”, in each case within the
meanings ascribed to such terms in the Investment Company Act of 1940, as
amended (the “Investment Company Act”), nor is the Counterparty or any
subsidiary subject to regulation under the Investment Company Act.


 

 

7.

Counterparty is, and shall be as of the date of any payment or delivery by
Counterparty hereunder, solvent and able to pay its debts as they come due, with
assets having a fair value greater than liabilities and with capital sufficient
to carry on the businesses in which it engages.


 

 

8.

Counterparty (a) has timely filed, caused to be timely filed or will timely file
or cause to be timely filed all material tax returns that are required to be
filed by it as of the date hereof and (b) has paid all material taxes shown to
be due and payable on said returns or on any assessment made against it or any
of its property and all other material taxes, assessments, fees, liabilities or
other charges imposed on it or any of its property by any governmental
authority, unless in each case the same are being contested in good faith. For
purposes of determining whether a tax return has been timely filed, any
extensions shall be taken into account.


 

      Representations, Warranties and Covenants of CSFB :


 

 

With the co-operation of Counterparty, CSFB undertakes to conduct its purchases
of the Shares with respect to this Transaction in compliance with Rule 10b–18 of
the Exchange Act as if such rule were applicable to such purchases. CSFB shall
not purchase Shares on any Scheduled Trading Day on which Counterparty has
provided notice to CSFB through the Agent by 9:15 a.m., New York time, directing
CSFB not to purchase Shares on such day.


 

      Covenants of Counterparty :


 

 

1.

Counterparty shall notify CSFB immediately of Counterparty’s intention to
purchase Shares or any other security of the Issuer that is convertible into or
exchangeable for Shares in an amount that would cause CSFB to become the
beneficial owner, directly or indirectly, of more than seven (7) percent of the
outstanding Shares of any equity security of the Issuer. Counterparty shall not
take any such action unless a period of fifteen (15) Exchange Business Days
shall have elapsed after receipt of such notice by CSFB and CSFB shall not have
objected in writing to such action during such period.


 

 

2.

Counterparty shall comply with Rule 10b-5 of the Exchange Act throughout the
term of the Transaction.


 

 

3.

Counterparty shall notify CSFB immediately in writing, through the Agent, if
Counterparty becomes, or is likely to become, subject to the restrictions set
forth in Regulation M under the Exchange Act.


 

 

4.

If an Counterparty is prohibited from purchasing its shares under Regulation M,
then Counterparty will use its reasonable efforts to cause such distribution to
be completed or otherwise terminated as soon as reasonably practicable given the
circumstances, it being understood that it is fully within Counterparty’s
discretion to undertake transactions pursuant to Regulation M.


 

 

5.

On each Valuation Date (excluding those Valuation Dates on which either party
delivers notice to the other party through the Agent by 9:15 a.m., New York
time, that such day shall not be a Valuation Date) from the date hereof to the
Termination Date (as such date may be adjusted from time to time as provided
herein), Counterparty will effect all of its purchase transactions in Shares
through CSFB and its affiliates.


 

      U.S. Private Placement Representations :

     Each party hereby represents and warrants to the other party as of the date
hereof that:


 

 

1.

It is an “accredited investor” (as defined in Regulation D under the Securities
Act) and has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of the Transaction, and it is
able to bear the economic risk of the Transaction.


 

 

2.

It is entering into the Transaction for its own account and not with a view to
the distribution or resale of the Transaction or its rights thereunder except
pursuant to a registration statement declared effective under, or an exemption
from the registration requirements of, the Securities Act.


 

      Securities Contract :


 

 

The parties hereto acknowledge and agree that each of CSFB and the Agent is a
“stockbroker” within the meaning of Section 101 (53A) of Title 11 of the United
States Code (the “Bankruptcy Code”) and the Agent is acting as agent for CSFB
and that CSFB is a “customer” of the Agent within the meaning of Section 741(2)
of the Bankruptcy Code. The parties hereto further recognize that the
Transaction is a “securities contract”, as such term is defined in Section
741(7) of the Bankruptcy Code, entitled to the protection of, among other
provisions, Sections 555 and 362(b)(6) of the Bankruptcy Code, and that each
payment or delivery of cash, Shares or other property or assets hereunder is a
“settlement payment” within the meaning of Section 741(8) of the Bankruptcy
Code.


 

      Assignment :


 

 

The rights and duties under this Confirmation may not be assigned or transferred
by any party hereto without the prior written consent of the other parties
hereto, such consent not to be unreasonably withheld; provided that (i) CSFB may
assign or transfer any of its rights or duties hereunder to any of its
affiliates without the prior written consent of Counterparty and (ii) the Agent
may assign or transfer any of its rights or duties hereunder without the prior
written consent of the other parties hereto to any affiliate of Credit Suisse
First Boston, so long as such affiliate is a broker-dealer registered with the
SEC.


 

      Non-Confidentiality :


 

 

The parties hereby agree that (i) effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind, including opinions or other tax analyses,
provided by CSFB and its affiliates to Counterparty relating to such tax
treatment and tax structure; provided that the foregoing does not constitute an
authorization to disclose the identity of CSFB or its affiliates, agents or
advisers, or, except to the extent relating to such tax structure or tax
treatment, any specific pricing terms or commercial or financial information,
and (ii) CSFB does not assert any claim of proprietary ownership in respect of
any description contained herein or therein relating to the use of any entities,
plans or arrangements to give rise to a particular United States federal income
tax treatment for Counterparty.


 

      Matters relating to Credit Suisse First Boston Capital LLC and Credit
Suisse First Boston LLC: :


 

 

1.

Agent shall act as “agent” for CSFB and Counterparty in connection with the
Transaction.


 

 

2.

Agent will furnish to Counterparty upon written request a statement as to the
source and amount of any remuneration received or to be received by Agent in
connection herewith.


 

 

3.

Agent has no obligation hereunder, by guaranty, endorsement or otherwise, with
respect to performance of CSFB’s obligations hereunder or under the Agreement.


 

 

4.

Credit Suisse First Boston Capital LLC is an “OTC derivatives dealer” as such
term is defined in the Exchange Act and is an affiliate of Agent.


 

 

5.

Credit Suisse First Boston Capital LLC is not a member of the Securities
Investor Protection Corporation.


4.

The Agreement is further supplemented by the following provisions:


 

      Termination Provisions .


 

 

a.

“Specified Entity” means in relation to CSFB, Credit Support Provider, and in
relation to Counterparty for the purpose of Section 5(a)(v) only, any Affiliate
(as defined in Section 14) of Counterparty.


 

 

b.

“Specified Transaction” will have the meaning specified in Section 14 of the
Agreement.


 

 

c.

The “Cross Default” provision of Section 5(a)(vi) will apply to CSFB and
Counterparty.

For the purpose of such provision:

“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) (a) in respect of
borrowed money, or (b) in respect of any Specified Transaction (except that, for
this purpose only, the words “and any other entity” shall be substituted for the
words “and the other party to the Agreement (or any Credit Support Provider of
such other party or any applicable Specified Entity of such other party)” where
they appear in the definition of Specified Transaction).

“Threshold Amount” means, in relation to CSFB and any applicable Specified
Entity of CSFB, three percent (3%) of the shareholders’ equity of Credit Suisse
First Boston (USA), Inc. (as CSFB’s Credit Support Provider), as shown in the
most recent audited financial statements of Credit Suisse First Boston (USA),
Inc., and in relation to Counterparty and any applicable Specified Entity of
Counterparty, USD 10,000,000 (including the United States Dollar equivalent of
obligations stated in any other currency or currency unit).


 

 

d.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to CSFB
and Counterparty.


 

 

e.

The “Automatic Early Termination” provisions of Section 6(a) will not apply to
CSFB and Counterparty.


 

 

f.

Payments on Early Termination. For the purpose of Section 6(e), Second Method
and Loss will apply.


 

 

g.

“Termination Currency” means United States Dollars.


 

 

h.

Netting. The provisions of Section 2(c) of the Agreement will not apply.


 

 

i.

Set-Off. In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
designation or deemed designation by the relevant party of an Early Termination
Date, such party shall have the right to terminate, liquidate and otherwise
close out the transactions contemplated by this Confirmation pursuant to the
terms hereof and thereof, and to set off any obligation that such party or any
affiliate of such party may have to the other party hereunder or under any
Confirmation relating to any transaction compliant with EITF Issue 00-19 –
Accounting for Derivative Financial Instruments Indexed to, and Potentially
Settled in, a Company’s Own Stock – including without limitation any obligation
to make any release, delivery or payment to either party pursuant any other
agreement between such parties or any affiliates of such party and the other
party, against any right such other party may have against such party, including
without limitation any right to receive a payment or delivery pursuant to this
Confirmation or any other agreement between such parties or any affiliates of a
party and the other party. In the case of a set-off of any obligation to
release, deliver or pay assets against any right to receive assets of the same
type, such obligation and right shall be set off in kind. In the case of a
set-off of any obligation to release, deliver or pay assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be determined by the Calculation Agent and the result of such
set-off shall be that the net obligor shall pay or deliver to the other party an
amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation. In determining the value of any obligation to release or
deliver Shares or right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time. If an obligation or right is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation or right, in which case set-off will be effected in
respect of that estimate, and the relevant party shall account to the other
party at the time such obligation or right is ascertained.


 

Tax Representations .  None.

Agreements to Deliver Documents. For the purpose of Sections 4(a)(i) and (ii) of
the Agreement, CSFB and Counterparty agrees to deliver the following documents,
as applicable:


 

 

1.

Counterparty will deliver to the other party, upon execution of this
Confirmation, evidence reasonably satisfactory to the other party as to the
names, true signatures and authority of the officers or officials signing this
Confirmation on its behalf.


 

 

2.

Counterparty will deliver to CSFB, upon execution of this Confirmation,
certified resolutions evidencing necessary corporate authority and approvals
with respect to the execution, delivery and performance by Counterparty of this
Confirmation.


 

 

3.

Counterparty will deliver to CSFB, upon execution of this Confirmation, a
certified copy of each of the current Certificate of Incorporation and By-laws
of the Counterparty.


 

 

4.

CSFB will deliver to Counterparty, upon execution of the Confirmation, a duly
executed copy of the Credit Support Document, the Guarantee.


 

 

5.

Each of CSFB and Counterparty will deliver to the other party, upon request, as
soon as publicly available, a copy of the annual report for such party
containing audited or certified financial statements for the most recently ended
financial year.


 

 

Such documents, other than the Guarantee, shall be covered by the representation
set forth in Section 3(d).


 

      Miscellaneous :


 

 

1.

Address for Notices. For the purpose of Section 12(a):


 

 

 

Address for notices or communications to CSFB (other than by facsimile) (for all
purposes):


   

    Address:

Credit Suisse First Boston Capital LLC
c/o Credit Suisse First Boston LLC
11 Madison Avenue
New York, NY 10010
Attn: Senior Legal Officer
Tel: (212) 538-4488
Fax: (212) 325-4585




   

    With a copy to:

Credit Suisse First Boston LLC
1 Madison Avenue, 3rd Floor
New York, NY 10010

For payments and deliveries:
Attn: Ricardo Harewood
Tel: (212) 325-8678
Fax: (212) 325-8175

For all other communications:
Attn: Carlos Moscoso / Debra Tageldein
Tel: (212) 538-1872 / (212) 325-8685
Fax: (212) 538-8898


   

Designated responsible employee for the purposes of Section 12(a)(iii): Senior
Legal Officer

Address for notices or communications to Counterparty:

Address:    Apria Healthcare Group Inc.
                   26220 Enterprise Court
                   Lake Forest, CA 92630
Attention:  Jim Baker
Telephone No.:  949-639-2080   Facsimile No.:  949-587-9363


 

 

2.

Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation or any Credit
Support Document. Each party (i) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of such a suit action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into this Confirmation by, among other things, the
mutual waivers and certifications in this Section.


 

 

3.

Service of Process. The parties irrevocably consent to service of process given
in the manner provided for notices in Section 4(a). Nothing in this Agreement
will affect the right of either party to serve process in any other manner
permitted by law.


--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully,

CREDIT SUISSE FIRST BOSTON CAPITAL LLC

By:________________________________________
Name:
Title:


Confirmed as of the date first written above:

APRIA HEALTHCARE GROUP INC.

By:________________________________
Name:
Title:

CREDIT SUISSE FIRST BOSTON LLC,
as Agent

By:________________________________
Name:
Title:

Our Reference Number: External ID: [    ] / Risk ID: [    ]

--------------------------------------------------------------------------------

APPENDIX A
to
CONFIRMATION
of a
TRANSACTION
between
CREDIT SUISSE FIRST BOSTON CAPITAL LLC
and
APRIA HEALTHCARE GROUP INC.
Reference ([  ])

Conditions Precedent to Registration

Unless otherwise agreed in writing by CSFB and Counterparty with respect to
specific sales of Shares by the Selling Agent or specific Shares to be delivered
to the Selling Agent by Counterparty, the provisions of this Appendix A shall be
a Condition Precedent to all sales of Shares in respect of this Transaction in
satisfaction of a delivery of Shares pursuant to Net Share Settlement including
the resale of the number of Shares which were acquired in a transaction not
involving any public offering and any Additional Shares (collectively, the
“Shares”).

(a)     Counterparty will reserve and have available, free from pre-emptive
rights, out of its authorized but unissued capital stock the number of Shares of
capital stock that would be issuable with respect to such payment, for the
purpose of effecting the delivery of any amount of Shares due from Counterparty
as provided in the Confirmation.

(b)     Counterparty will file with the Securities and Exchange Commission
(“SEC”) pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), a registration statement on Form S-3 (or any successor form thereto) or
such other form as is acceptable to CSFB, covering all Shares to be sold by
CSFB, including the Maximum Number of Shares to be Delivered; such registration
statement shall have been declared effective with respect to such Shares (the
“Registration Statement”) and no stop order suspending the effectiveness of the
Registration Statement shall be in effect, and no proceedings for such purpose
shall be pending before or threatened by the SEC.

(c)     Counterparty, at the request of CSFB, shall deliver an underwriting
agreement reasonably acceptable to CSFB, naming CSFB, or its designee, as
underwriter, together with such other agreements, certificates and instruments
as CSFB may reasonably require either pursuant to such underwriting agreement or
as are customarily provided together with such underwriting agreement.

(d)     Counterparty will register or qualify such Shares under such securities
or “blue sky” laws of such States and other jurisdictions in the United States
of America and Puerto Rico as CSFB or any underwriter shall have reasonably
requested, and shall have done any and all other acts and things as may be
reasonably necessary to be done by Counterparty to enable CSFB or any
underwriter to consummate the disposition in such jurisdictions of the Shares
covered by the Registration Statement; provided that Counterparty shall not be
required to make any filing or take any action as a result of this paragraph (d)
that would require Counterparty to qualify as a foreign corporation or file a
general consent to service of process in any jurisdiction.

(e)     Counterparty shall have caused such Shares and the issuance thereof to
be registered with or approved by such other governmental agencies or
authorities in the United States of America as may be reasonably necessary to be
done by Counterparty to enable CSFB or any underwriter to consummate the
disposition of such Shares.

(f)     Counterparty will have (i) given CSFB and its underwriter(s), if any,
and their respective counsel and accountants, the opportunity to participate in
the preparation of all materials filed with the SEC pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or any other governmental
agency (the “Filed Materials”) prior to the first day of sale period (a “Sale
Period”), (ii) furnished to each of them copies of all such Filed Materials (and
all documents incorporated therein by reference) sufficiently in advance of
filing to provide them with a reasonable opportunity to review such documents
and comment thereon, (iii) given each of them such access to its books and
records and such opportunities to discuss the business of Counterparty with its
officers and the independent public accountants who have issued a report on its
financial statement as shall be reasonably necessary, in the opinion of CSFB and
such underwriter(s) or their respective counsel, to conduct a reasonable
investigation (within the meaning of the Securities Act) with respect to such
Filed Materials, (iv) delivered to CSFB and its underwriter(s), if any, the
financial statements of Counterparty filed with the SEC, (v) included in such
Filed Materials material, furnished to Counterparty in writing, which in the
reasonable judgment of CSFB or its underwriter(s), if any, subject to the
consent of Counterparty (which shall not be unreasonably withheld), should be
included with respect to CSFB, CSFB’s underwriter(s) and the “Plan of
Distribution”, including, without limitation, language to the effect that the
holding by CSFB of the Shares is not to be construed as a recommendation by CSFB
of the investment quality thereof and (vi) if requested by CSFB, deleted from
such Filed Materials any reference to CSFB by name or otherwise if in the
written opinion of counsel to CSFB, acceptable in form and substance to
Counterparty, such reference to CSFB by name or otherwise is not required by the
Securities Act or any similar Federal statute or applicable law then in force.

(g)     Counterparty will have furnished to CSFB and any underwriter, addressed
to CSFB and any such underwriter and dated the first day of the Sale Period, (i)
an opinion of counsel for Counterparty (which opinion may be from internal
counsel for Counterparty) and (ii) a “cold comfort” letter signed by the
independent public accountants who have issued a report on Counterparty’s
financial statements included in such Registration Statement, each in form and
substance satisfactory to CSFB and any such underwriter and their respective
counsel covering substantially the same matters with respect to such Shares and
the offering, sale and issuance thereof and the financial statements of the
Issuer as are customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to underwriter(s) in underwritten public
offerings of securities and, in the case of the accountants’ letter, such other
financial matters as CSFB may have reasonably requested.

(h)     Counterparty will have complied with all applicable provisions of the
Securities Act and the Exchange Act, all applicable rules of the SEC and all
other applicable laws, rules and regulations of any governmental or regulatory
authority with respect to such Filing Materials and such Shares and the
offering, sale and issuance thereof.

(i)     Counterparty shall list all such Shares on the Exchange and on each
securities exchange on which similar securities issued by the Issuer are then
listed.

(j)     Counterparty shall provide a transfer agent and registrar for such
Shares.

(k)     Counterparty shall have taken such other actions as CSFB or any
underwriter of such Shares shall have reasonably requested in order to expedite
or facilitate the disposition of such Shares.

(l)     Counterparty shall provide CSFB and its underwriter(s), if any, with
indemnity and contribution in form and substance acceptable to CSFB covering
such matters relating to the Shares, the Filed Materials, and such other matters
as CSFB shall reasonably request.

(m)     Counterparty shall have paid all customary costs and expenses reasonably
incurred in connection with the foregoing, including, but without limitation,
all underwriting fees relating to the sale of the Shares.

(n)     Counterparty shall deliver all such registered Shares through the
Clearance System.